Citation Nr: 0505123	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-06 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
hypertension, including as secondary to service-connected 
post-traumatic stress disorder; and if so, whether service-
connection is warranted.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel



INTRODUCTION

The veteran had active service from October 1968 to May 1970 
and from September 1990 to May 1991 in the U.S. Army.  He 
also had service in the U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, that essentially reopened 
the veteran's previously denied claim of entitlement to 
service connection for hypertension, including as secondary 
to service-connected post-traumatic stress disorder (PTSD), 
and then denied this claim on the merits.  The veteran has 
perfected a timely appeal.

It is noted that, even if an RO makes an initial 
determination to reopen a claim, the Board has a legal duty 
under 38 U.S.C.A. §§ 5108 and 7104(b) to review the RO's 
preliminary decision and must find new and material evidence 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The August 1997 rating decision denying the veteran's 
claim of entitlement to service connection for hypertension, 
including as secondary to service-connected PTSD, is final 
decision.

3.  Evidence added since the August 1997 rating decision is 
neither cumulative nor redundant, bears directly and 
substantially on the specific matter under consideration, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for hypertension, including as secondary 
to service-connected PTSD.

4.  The medical evidence is in equipoise as to whether the 
veteran's hypertension is proximately due to, or the result 
of, his service-connected PTSD.


CONCLUSION OF LAW

1.  The August 1997 rating decision, which denied the 
veteran's claim of entitlement to service connection for 
hypertension, including as secondary to service-connected 
PTSD, is final.  38 U.S.C.A. § 7104 (1997) (38 U.S.C.A. 
§ 7104 (West 2002)); 38 C.F.R. § 20.1100 (1997) (38 C.F.R. 
§ 20.1100 (2004)).

2.  Evidence associated with the claims file subsequent to 
the August 1997 rating decision is new and material, and this 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  The criteria for entitlement to service connection for 
hypertension as secondary to service-connected PTSD have been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA") and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).

The regulations implementing the VCAA include a revision of 
38 C.F.R. § 3.156(a).  However, the revised version of 
38 C.F.R. § 3.156(a) is only applicable to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001).  As noted below, the veteran's request to reopen 
his claim of entitlement to service connection for 
hypertension, including as secondary to service-connected 
PTSD, was filed prior to this date, and as such, the version 
of 38 C.F.R. § 3.156(a) in effect prior to August 29, 2001, 
applies to this claim.  See 38 C.F.R. § 3.156(a) (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA were not applicable to claims for which notice 
and assistance could not aid in substantiating the claim).  
In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim.  

Factual Background

As noted above, the RO denied the veteran's service 
connection claim for hypertension, including as secondary to 
service-connected PTSD, in an August 1997 rating decision.  
This decision was not appealed.  The evidence of record at 
the time of this decision included the veteran's service 
medical records and his U.S. Army Reserve medical records.

The veteran's available service medical records indicate no 
treatment for hypertension during his first period of 
service.  Copies of the veteran's entrance and separation 
physical examinations also were not available for review.

A review of the veteran's Army Reserve medical records shows 
that his blood pressure was 118/88 on quadrennial physical 
examination in August 1979.  The veteran denied any history 
of high blood pressure.  

The veteran received outpatient treatment for hypertension 
while in the Army Reserves beginning in 1981.  In May 1981, 
the veteran complained of stomach pains and dizziness that 
had lasted for 2 days.  The assessment was possible 
hypertension.  Later that same month, the veteran's blood 
pressure was 140/98, 140/100, 136/88, 130/90, and 122/78.  
The diagnosis was hypertension.

The veteran's blood pressure was 110/80 on quadrennial 
physical examination in August 1983.  He reported a history 
of elevated blood pressure, which the examiner related to an 
episode of elevated blood pressure 3 years earlier.  The 
examiner also stated that the veteran's blood pressure 
subsequently had been normal and the veteran was not being 
treated for hypertension.

On quadrennial physical examination in August 1987, the 
veteran's blood pressure was 140/90.  The examiner stated 
that the veteran's hypertension was being treated.

On periodic physical examination in April 1989, the veteran's 
reported history included high blood pressure.  The examiner 
stated that the veteran's hypertension had begun 2 years 
earlier and the veteran currently was asymptomatic on 
medication.  Clinical evaluation revealed that the veteran's 
blood pressure was 118/80.

At a cardiovascular screening in November 1989, the veteran's 
blood pressure was 118/90.

A review of the veteran's service medical records from his 
second period of active service shows that, in November 1990, 
he complained of elevated blood pressure.  Serial blood 
pressure testing revealed that the veteran's blood pressure 
was 142/98 and 150/92.  The impression was hypertension.

On periodic physical examination in April 1991, the veteran 
reported a history of high blood pressure.  Clinical 
evaluation revealed that the veteran's blood pressure was 
120/80 (or entirely normal).

In January 2001, the veteran's service representative filed a 
request to reopen the previously denied service connection 
claim.  

The newly submitted evidence includes the veteran's VA 
outpatient treatment records for the period from February 
2000 to October 2001, a July 2001 letter from Dr. A.H., and a 
report of VA hypertension examination in May 2003.

A review of the veteran's VA outpatient treatment records for 
the period from February 2000 to October 2001 shows that, on 
VA Persian Gulf War examination in February 2000, the 
veteran's history included hypertension that had lasted for 
about 20 years.  The veteran stated that his blood pressure 
fluctuated "quite a bit."  Physical examination revealed 
that the veteran's blood pressure was 190/98.  The 
impressions included hypertension. 

On VA outpatient treatment in June 2000, the veteran's blood 
pressure was 135/88.  The impressions included hypertension.

In July 2000, the veteran stated that he was doing well on 
blood pressure medication.  He stated that his blood pressure 
and heart rate increased during periods of stress.  His blood 
pressure at home ranged from 111-154/69-95.  Physical 
examination revealed that the veteran's blood pressure was 
135/88.  The VA examiner noted that the veteran's blood 
pressure at home was within normal limits at 2 out of 3 home 
readings.  The impression was hypertension, with a note that 
the blood pressure was controlled.

The veteran complained that his blood pressure medication had 
decreased his sex drive on VA outpatient treatment in 
September 2000.  Physical examination revealed that his blood 
pressure was 104/66.  The impressions included hypertension.

In a July 2001 letter, Dr. A..H. stated that he had first 
treated the veteran in June 1994.  At that time, this 
examiner stated that the veteran's blood pressure had been 
controlled on medication.  Dr. A.H. concluded that it was 
very likely that the veteran's hypertension was precipitated 
or caused by his service-connected PTSD.

On VA outpatient treatment in October 2001, it was noted that 
the veteran's blood pressure medication had been changed.  
Physical examination revealed that the veteran's blood 
pressure was 118/78.  The impressions included hypertension, 
with a note that the veteran's blood pressure was within his 
blood pressure goal.

On VA hypertension examination in May 2003, the VA examiner 
stated that he had reviewed the veteran's claims folder.  He 
noted the veteran's reported history of hypertension.  The 
veteran stated that he was not on any blood pressure 
medication.  Physical examination revealed that the veteran's 
blood pressure was 141/89 and 136/88 on repeat testing.  The 
VA examiner stated that the veteran's blood pressure was 
mildly elevated.  She also stated that the veteran was not on 
any current medications and had no evidence of end organ 
damage.  Thus, the examiner concluded that there was no 
evidence to suggest that the veteran had hypertension or 
elevated blood pressure that was secondary to PTSD.  The 
impression was a history of hypertension.

In a statement dated in June 2003, the veteran disputed the 
examiner's report of the May 2003 examination.  The veteran 
reported that he had shown the examiner his current 
prescriptions for hypertension medications.

Analysis

With respect to the issue of whether new and material 
evidence has been received sufficient to reopen the veteran's 
previously denied service connection claim for hypertension, 
including as secondary to service-connected PTSD, pertinent 
law and regulations provide that, if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).  

"New and material" evidence, for purposes of this appeal, 
is defined as evidence not previously submitted, not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); Evans v. Brown, 9 Vet. App. 273 (1996) 
(hereinafter, "Evans").

Furthermore, the Court has stated that, in determining 
whether the evidence is new and material, the credibility of 
the newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) ("presumption of credibility" doctrine, as 
articulated in Evans, supra, remains binding precedent).  The 
Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis or, in this case, since the August 1997 rating 
decision.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Upon a review of the newly submitted evidence, the Board 
finds that new and material evidence has been submitted 
sufficient to reopen the previously denied claim of 
entitlement to service connection for hypertension, including 
as secondary to service-connected PTSD.  Specifically, the 
medical opinion from Dr. A.H. concerning the claimed medical 
nexus relationship between the veteran's hypertension and his 
service-connected PTSD, provides the first competent evidence 
of a link between current hypertension and a service-
connected disability.  This evidence is not only new, but is 
also material because it provides information not previously 
considered which is relevant and probative to the issue at 
hand, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156 (2001).  

Having determined that new and material evidence has been 
added to the record, the veteran's previously denied claim of 
entitlement to service connection for hypertension, including 
as secondary to service-connected PTSD, is reopened.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

The Board must now determine whether entitlement to service 
connection for hypertension, including as secondary to 
service-connected PTSD, is warranted on the merits.

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected on a secondary basis.  38 C.F.R. § 3.310 (2004).  
When aggravation of a non-service-connected condition is the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2004).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102 (2004).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).

As just discussed, the objective medical evidence does not 
show-and the veteran does not contend-that he incurred 
hypertension on a direct basis during either period of his 
active service.  Instead, the veteran contends that he 
incurred hypertension as a result of his service-connected 
PTSD.

The objective medical evidence includes the July 2001 opinion 
from Dr. A.H., the veteran's treating physician since 1994, 
in which the physician concluded that the veteran's 
hypertension was "very likely" precipitated or caused by 
his service-connected PTSD.  

Against this opinion is that of the May 2003 VA examiner, who 
determined that there was no evidence suggesting that the 
veteran had hypertension or that it was related to his 
service-connected PTSD.  However, the examiner did not 
discuss Dr. A.H.'s opinion, or consider evidence that the 
veteran was currently on hypertension medications.  The 
claims file (which was provided to the VA examiner in May 
2003) showed evidence of hypertension since the veteran's 
separation from active service.

The Board finds that the VA examination is of limited 
probative value.  The private physician's opinion is 
consistent with the record, and while it does not provide a 
rationale for its conclusions, it places the evidence in at 
least equipoise on the question of whether hypertension is 
proximately due to the service connected PTSD.

Resolving all reasonable doubt in the veteran's favor, the 
Board finds that service connection for hypertension as 
secondary to service-connected PTSD is warranted.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 
(2004).  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for hypertension, 
including as secondary to service-connected post-traumatic 
stress disorder.

Entitlement to service connection for hypertension is 
granted.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


